                 Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 1 of 33

            1    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            3    Irvine, CA 92612-4412
                 Telephone: 949.451.3800 | Facsimile: 949.451.4220
            4    JASON C. SCHWARTZ (admitted pro hac vice)
                    jschwartz@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            6    Washington, DC 20036-5306
                 Telephone: 202.955.8500 | Facsimile: 202.467.0539
            7
                 KARL G. NELSON (admitted pro hac vice)
            8       knelson@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            9    2100 McKinney Avenue
                 Dallas, TX 75201-6912
          10     Telephone: 214.698.3100 | Facsimile: 214.571.2900
                 KATHERINE V.A. SMITH, SBN 247866
          11       ksmith@gibsondunn.com
                 HELEN AVUNJIAN, SBN 300284
          12       havunjian@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
          13     333 South Grand Avenue
                 Los Angeles, CA 90071-3197
          14     Telephone: 213.229.7000 | Facsimile: 213.229.7520
          15     Attorneys for Defendants GOLDEN STATE FC LLC
                 (now known as AMAZON.COM SERVICES LLC),
          16     AMAZON.COM, INC. and AMAZON FULFILLMENT
                 SERVICES, INC. (now known as AMAZON.COM
          17     SERVICES LLC)

          18                                    UNITED STATES DISTRICT COURT

          19                                   EASTERN DISTRICT OF CALIFORNIA

          20                                              FRESNO DIVISION
                 JUAN TREVINO, CHRISTOPHER WARD,                    LEAD CASE NO. 1:18-cv-00120-DAD (BAM)
          21     LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
                 BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
          22     GIANINI, and JUAN C. AVALOS, on behalf             Member Case No: 1:18-cv-01176-DAD-BAM
                 of themselves and all others similarly situated,   Member Case No: 1:17-cv-01300-DAD-BAM
          23
                                        Plaintiffs,                 DECLARATION OF KATHERINE V.A.
          24            v.                                          SMITH IN SUPPORT OF NOTICE OF
                                                                    SETTLEMENT OF RELATED,
          25     GOLDEN STATE FC LLC, a Delaware                    OVERLAPPING ACTION
                 Limited Liability Company; AMAZON.COM
          26     INC., a Delaware Corporation, AMAZON
                 FULFILLMENT CENTERS, INC. a Delaware
          27     Corporation, and Does 1 through 10, inclusive,
                                        Defendants.
          28
                                                                    1      DECLARATION OF SMITH IN SUPPORT OF
                                                                            NOTICE OF SETTLEMENT OF RELATED,
Gibson, Dunn &                                                                           OVERLAPPING ACTION–
Crutcher LLP
                                                                                        1:18-CV-00120-DAD (BAM)
                 Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 2 of 33

            1    I, Katherine V.A. Smith, declare as follows:

            2            1.      I am a partner with the law firm of Gibson, Dunn & Crutcher LLP, counsel of record

            3     for Defendants Golden State FC LLC (now known as Amazon.com Services LLC), Amazon.com,

            4     Inc., and Amazon Fulfillment Services, Inc. (now known as Amazon.com Services LLC)

            5     (collectively, “Amazon”) in this matter. I am licensed to practice law in the State of California and

            6     admitted in the United States District Court for the Eastern District of California. I make this

            7     declaration in support of Amazon’s Notice of Settlement of Related, Overlapping Action. I have

            8     personal knowledge of the matters and information set forth in this declaration, and if called upon

            9     to testify thereto, could and would competently do so.

          10             2.      Attached hereto as Exhibit A is a true and correct copy of the settlement agreement

          11      executed in the multidistrict class action settlement in In re: Amazon.com, Inc., Fulfillment Center

          12      Fair Labor Standards Act (FLSA) and Wage and Hour Litigation, Master File No. 14-MC-2504,

          13      currently pending in the United States District Court for the Western District Of Kentucky, filed on

          14      April 30, 2020.

          15            I declare under penalty of perjury under the laws of the State of California and the United

          16     States of America that the foregoing is true and correct and that this declaration was executed on

          17     April 30, 2020 in Los Angeles, California.

          18

          19                                                        /s/ Katherine V.A. Smith
                                                                                 Katherine V.A. Smith
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                    2          DECLARATION OF SMITH IN SUPPORT OF
                                                                                NOTICE OF SETTLEMENT OF RELATED,
Gibson, Dunn &                                                                               OVERLAPPING ACTION–
Crutcher LLP
                                                                                            1:18-CV-00120-DAD (BAM)
Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 3 of 33




              EXHIBIT A
Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 1 of 30 PageID #: 4910

    Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 4 of 33
                            EXHIBIT A




                   Settlement Agreement




                            EXHIBIT A
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 2 of 30 PageID #: 4911

               Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 5 of 33



                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF KENTUCKY
                                               AT LOUISVILLE

           IN RE: AMAZON.COM, INC. FULFILLMENT CENTER FAIR LABOR STANDARDS ACT
           (FLSA) AND WAGE AND HOUR LITIGATION.

                   Master File No. 14-MC-2504                             JUDGE DAVID J. HALE
                   MDL No. 2504

                   THIS DOCUMENT RELATES TO:
                   Saldana et al. v. Amazon.com, LLC, et al., 3:14:cv-00290-JDH
                   Allison et al. v. Amazon.com, et al., 3:14-cv-00168-JDH



                          JOINT STIPULATION OF CLASS ACTION SETTLEMENT
                                     AND RELEASE AGREEMENT
                  This Joint Stipulation of Class Action Settlement and Release (hereinafter “Settlement

           Agreement” or “Settlement”) is made and entered into as of April 10, 2020, by and between the

           following parties: Plaintiff Khadijah Robertson (“Plaintiff,” “Robertson,” and/or the “Class

           Representative”) on behalf of herself and all other class members on the one hand, and Defendants

           Amazon.com, LLC, and Amazon.com Services LLC (into which Golden State FC, LLC merged

           effective January 1, 2019) (collectively referred to herein as “Amazon” or “Defendants”) on the

           other hand, through their respective counsel of record. Plaintiff and Defendants are referred to and

           defined collectively herein as “the Parties.” Thierman Buck LLP, The Markham Law Firm,

           Cohelan Khoury & Singer, Hamner Law Offices APC, and United Employees Law Group PC, are

           counsel for Plaintiff in this action and are defined and referred to herein as “Class Counsel.”

                                                      RECITALS

                  A.      On December 19, 2013, Plaintiffs David C. Saldana (“Saldana”), Ladaisja Brewster

           (“Brewster”), and Monia Carlin (“Carlin”), former employees of SMX, LLC, filed a class action

           complaint for damages, injunctive relief, and restitution entitled David C. Saldana, Ladaisja

           Brewster, and Monica Carlin, on behalf of themselves and all others similarly situated v.


                                                             1


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 3 of 30 PageID #: 4912

               Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 6 of 33



           Amazon.com, LLC, a Delaware Limited Liability Corporation, SMX, LLC, an Illinois Limited

           Liability Company; Staff Management, LLC, an Illinois Limited Liability Company, and Does 1

           through 10, inclusive. The Complaint was filed in the Superior Court of California for the County

           of Los Angeles and assigned Case No. BC531096 (the “Lawsuit”).

                  B.      Before the Lawsuit was filed, on April 12, 2013, the U.S. Court of Appeals for the

           Ninth Circuit issued a decision in Busk v. Integrity Staffing Solutions, Inc., 713 F.3d 525, holding

           that employees can bring an overtime claim under the Fair Labor Standards Act (“FLSA”) for time

           spent undergoing a security screening at the end of each shift.

                  C.      On January 28, 2014, Saldana, Brewster and Carlin filed a First Amended Class

           Action Complaint for Damages, Injunctive Relief and Restitution.

                  D.      On February 28, 2014, Defendants Amazon.com, LLC and Golden State FC, LLC

           removed the matter to the United States District Court for the Central District of California, case

           number 2:14-cv-01545, assigned to Judge Manuel Real.

                  E.      On April 3, 2014, the Lawsuit was transferred to the Western District of Kentucky

           and assigned to the Honorable John G. Heyburn, II pursuant to Rule 7.1 of the Rules of Procedure

           of the United States Judicial Panel on Multi-district Litigation for consolidation in In re:

           Amazon.com, Inc., Fulfillment Center Fair Labor Standards Act (FLSA) and Wage and Hour

           Litigation.

                  F.      On June 12, 2014, Plaintiffs Saldana, Brewster, and Carlin filed a Second Amended

           Class Action Complaint, adding Robertson as a Plaintiff and proposed class representative in order

           to perfect a claim against Golden State, FC, LLC, a Washington Limited Liability Company as a

           defendant (the “Operative Complaint”).

                  G.      The Operative Complaint asserts causes of action against Defendants for: (1)

           Failure to Pay Hourly Wages (Lab. Code §§ 200-204, 1194; IWC Order 2-2001); (2) Failure to

           Pay Overtime Wages (Lab. Code §§ 200-204, 1194; IWC Order 2-2001); (3) Failure to Provide

           Meal Periods or Compensation in Lieu Thereof (Lab. Code § 226.7, IWC Order 5, Cal. Code

           Regs., Title 8 § 11050); (4) Failure to Provide Rest Periods or Compensation in Lieu Thereof (Lab.

                                                             2


                                                                             Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 4 of 30 PageID #: 4913

               Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 7 of 33



           Code §§ 226.7, 512; IWC Order 5, Cal. Code Regs., Title 8 § 11050; (5) Failure to Timely Pay

           Wages of Terminated or Resigned Employees (Lab. Code, §§ 201-203); (6) Knowing and

           Intentional Failure to Comply with Itemized Employee Wage Statement Provisions (Lab. Code, §

           226(a), (b)); (7) Violations of the Unfair Competition Law; and (8) Violations of the Private

           Attorneys General Act of 2004 (“PAGA”) (Lab. Code § 2698 et seq.). The claims all arise out of

           uncompensated time allegedly spent waiting to undergo security screening at Amazon.com

           warehouse facilities in California and from other alleged violations of California law. All claims

           in the Operative Complaint arise under California law.

                  H.         On December 9, 2014, the United States Supreme Court issued its decision in Busk,

           holding that time spent undergoing security screening is not compensable under the FLSA. The

           Busk decision did not address whether such time was compensable under California state law.

                  I.         On November 3, 2015, Plaintiffs Saldana, Brewster, and Carlin filed a motion for

           preliminary approval of a settlement between them and defendants SMX, LLC and Staff

           Management, LLC. This Court granted preliminary approval of that settlement on May 4, 2016,

           and granted final approval on October 31, 2016.

                  J.         On June 7, 2016, Amazon filed a motion for summary judgment as to Plaintiff

           Robertson’s claims. This Court granted that motion on June 20, 2017. Robertson timely appealed

           that decision to the United States Court of Appeals for the Sixth Circuit.

                  K.         On April 1, 2020, before the Sixth Circuit’s resolution of Robertson’s appeal,

           Robertson and Amazon jointly moved for remand to this Court to consider the Parties’ joint motion

           for settlement.

                  L.         The Parties agree that, subject to Court approval, it is in their respective best

           interests to settle and resolve their dispute without further litigation on the terms and conditions

           set forth in this Settlement Agreement.

                  M.         The purpose of this Settlement Agreement is to settle, fully and finally, all

           differences between the Parties, including the class members, up to the date of preliminary

           approval hereof regarding the claims released herein.

                                                             3


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 5 of 30 PageID #: 4914

               Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 8 of 33



                  N.      The settlement of this Lawsuit is the result of intensive arms’ length negotiations

           between Class Counsel and counsel for Defendants.

                  NOW, THEREFORE, in consideration of the terms, conditions and promises set forth

           herein, it is agreed as follows:

                  1.      Conditional Nature of Settlement Agreement. This Settlement Agreement is for the

           sole purpose of attempting to consummate a settlement of the Lawsuit on a class wide basis and

           represents a compromise of disputed claims. Because this is a class action, the Settlement must

           receive preliminary and final approval from the Court. In the event that the Court does not grant

           final approval or in the event that the Effective Date of Settlement as defined herein does not occur,

           this Settlement Agreement shall be deemed null and void ab initio and neither this Settlement

           Agreement nor the Court’s preliminary or final approval of the Settlement (if any) shall be of any

           force or effect, and neither shall be referred to or utilized for any purpose whatsoever.

                  2.      No Admission of Liability. Defendants enter into this Settlement Agreement
           without acknowledging any fault, liability or wrongdoing. Neither this Settlement Agreement, nor

           any of its terms or provisions, nor any of the negotiations or proceedings connected with it, shall

           be construed as an admission or concession by Defendants of the merits of any claim or the truth

           of any of the allegations asserted in the Lawsuit. Defendants hereby deny all of Plaintiffs’ claims

           as to liability and damages and do not waive, but rather expressly reserve, all rights to challenge

           all such claims and allegations upon all procedural and factual grounds in the event this Settlement

           Agreement does not become effective as defined herein.

                  3.      Settlement Class and Subclasses. For purposes of the settlement of the Lawsuit, the

           Settlement Class is defined as:

                  All non-exempt employees employed by Amazon in California who worked at an
                  Amazon.com warehouse facility (fulfillment centers and sortation centers)
                  (“Covered Facilities”) from October 1, 2012 until the date that the preliminary
                  approval of the proposed settlement is ordered (“Class Members”).
                          a.      Pre-May 2013 Subclass. For purposes of the settlement of the Lawsuit, the
           Pre-May 2013 Subclass is defined as:


                                                             4


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 6 of 30 PageID #: 4915

               Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 9 of 33


                  Those Class Members who were employed by Amazon in California and who
                  worked at an Amazon.com Covered Facility from October 1, 2012 through April
                  30, 2013.
                          b.      Post-May 2013 Subclass. For purposes of the settlement of the Lawsuit, the
           Post-May 2013 Subclass is defined as:

                  Those Class Members who were employed by Amazon in California and who
                  worked at an Amazon.com Covered Facility from May 1, 2013 until the date that
                  the preliminary approval of the proposed settlement is ordered.

                  Each individual in the Settlement Class shall be referred to as a Settlement Class Member

           in this Settlement Agreement. Each individual in the Pre-May 2013 Subclass shall be referred to

           as a Pre-May 2013 Subclass Member. Each individual in the Post-May 2013 Subclass shall be

           referred to as a Post-May 2013 Subclass Member. The Settlement Class shall not include

           individuals who file a timely request to opt-out pursuant to Paragraph 14 of this Settlement

           Agreement (“Opt-outs”). Those Opt-outs shall not be held to release any claims for individual

           relief nor shall they participate in the Settlement. The Parties agree that Amazon’s records are

           sufficient to identify all Settlement Class Members.

                  4.      Settlement Payments. Defendants agree to make the payments set forth in

           subparagraphs a-d on the terms set forth herein, in exchange for the releases provided in this

           Settlement Agreement. In no event shall Defendants be obligated to pay under this Settlement

           Agreement more than $11,132,134 (the “Gross Settlement Fund”) which shall cover payments to

           the Settlement Class Members, attorneys’ fees and costs to Class Counsel as approved by the Court,

           reasonable fees and expenses paid to the Settlement Administrator as approved by the Court, service

           fees to the Class Representative, penalties, interest and taxes, except that Defendants agree that the

           employer’s portion of tax payments shall be paid separately by Defendants. The Gross Settlement

           Fund minus the attorneys’ fees and costs to Class Counsel, fees and expenses paid to the Settlement

           Administrator, service fees to the Class Representative, and the penalty payment to the California

           Labor & Workforce Development Agency (“LWDA”) shall be defined as the “Class Payment

           Amount.” The Parties agree that the Class Payment Amount, which is estimated to amount to



                                                             5


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 7 of 30 PageID #: 4916

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 10 of 33



           $7,158,530 of the Gross Settlement Fund, is intended to cover payments to the Settlement Class

           Members as set forth in this Settlement Agreement.

                          a.     Subject to Court approval, Class Representative Robertson shall be paid ten

           thousand dollars ($10,000) within thirty (30) days of the Effective Date of the Settlement

           Agreement as an enhancement payment. The Settlement Administrator will issue an IRS Form

           1099 to the Class Representative. Prior to issuing this enhancement payment, the Class

           Representative must provide Defendants with a properly completed IRS W-9 form. Defendants

           make no representations or warranties with respect to the tax treatment of such payments to the

           Class Representative by any local, state, or federal taxing authority. Class Representative agrees

           to indemnify and hold harmless Defendants from any liability for any taxes, penalties, or interest

           that may be assessed by any taxing authority due to the fact that Defendants made, or failed to

           make, withholdings or deductions from the payment to the Class Representative.

                          b.     The Settlement Administrator shall pay each Pre-May 2013 Subclass

           Member who does not timely opt-out of the Settlement, twenty dollars ($20) per shift worked by

           that Pre-May 2013 Subclass Member at an Amazon.com Covered Facility in California during the

           time period October 1, 2012 through April 30, 2013. The number of shifts each participating Pre-

           May 2013 Subclass Member worked shall be determined by reference to Defendants’ records. The

           Settlement Administrator shall make the payments to the Pre-May 2013 Subclass Members within

           thirty (30) days of the Effective Date of this Settlement Agreement. The Class Payment Amount

           minus the total amount of all payments to the Pre-May 2013 Subclass Members shall be defined

           as the “Remaining Class Payment Amount.”

                          c.     The Settlement Administrator shall pay to each Post-May 2013 Subclass

           Member who does not timely opt-out of the Settlement an amount equal to the Remaining Class

           Payment Amount divided by the total number of Post-May 2013 Subclass Members who do not

           timely opt-out of the Settlement (which amount the Parties estimate to be approximately $30 per

           Post-May 2013 Subclass Member based on the estimated Subclass size as of the date of this

           Settlement Agreement is filed). The Settlement Administrator shall make the payments to the

                                                             6


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 8 of 30 PageID #: 4917

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 11 of 33



           Post-May 2013 Subclass Members within thirty (30) days of the Effective Date of this Settlement

           Agreement.

                          d.      Out of the Gross Settlement Fund, Defendants shall pay $250,000 to the

           California Labor & Workforce Development Agency to resolve and settle claims for penalties

           under the California Private Attorneys General Act (“PAGA”), Cal. Lab. Code § 2698 et seq. This

           represents 75% of the total amount of $333,333.33 that Defendants will pay out of the Gross

           Settlement to resolve and settle claims for PAGA penalties. The remaining 25% ($83,333.33) is

           part of the Class Payment Amount that will be distributed to each Settlement Class Member as

           part of the payments described above.

                          e.      The payment made to each Settlement Class Member shall be allocated one

           third to wages, one third to penalties, including PAGA penalties, and one third to interest. The

           Settlement Administrator will issue an IRS Form 1099 form to each participating Settlement Class

           Member for the penalty and interest portions of the settlement payment. Defendants make no

           representations or warranties with respect to the tax treatment of the settlement payments by any

           local, state, or federal taxing authority. Settlement Class Members each agree to indemnify and

           hold harmless Defendants from any liability for any taxes, penalties, or interest that may be

           assessed by any taxing authority due to the fact that Defendants made, or failed to make,

           withholdings or deductions from the settlement payments to the Settlement Class Members.

                  5.      Attorneys’ Fees and Costs. Defendants will not oppose, and Class Counsel agrees
           that it will not seek more than, attorneys’ fees amounting to $3,673,604 and costs not to exceed

           $25,000. Defendants shall pay the attorneys’ fees and costs within thirty (30) days of the Effective
           Date of this Settlement Agreement or within thirty (30) days of the Court’s order establishing the

           attorneys’ fees and costs to be paid, whichever comes later and pursuant to any instructions or
           limitations set forth in the Court’s order. Defendants shall issue an IRS Form 1099 to Class

           Counsel for the payment of attorneys’ fees and costs.
                  6.      Release. Upon final approval by the Court of this Settlement Agreement, and except
           as to such rights or claims as may be created by this Settlement Agreement, the Class Representative

                                                             7


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          CaseID:
DocuSign Envelope 3:14-md-02504-DJH         Document 265-3
                    BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193
                    4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD         Filed 04/30/20 Page 9 of 30 PageID #: 4918

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 12 of 33



           and the Settlement Class Members and their successors in interest (the “Releasors”), fully release
           and discharge Defendants and any and all of their parent, subsidiary, predecessor, successor, and

           affiliated entities or related entities (including but not limited to Amazon.com Inc.), current and
           former directors, officers and employees (the “Releasees”) from any and all claims, whether known

           or unknown, and including those overlapping claims asserted in the consolidated actions captioned
           Trevino v. Golden State FC LLC, Nos. 18-cv-00120-DAD (BAM), 18-cv-00121, 18-cv-00567, 18-

           cv-01176, and 18-cv-17-01300, currently pending in the U.S. District Court for the Eastern District

           of California, for: (1) Failure to Pay Hourly Wages (including any claim brought under any theory
           of recovery, or seeking any form of relief, that was or could have been alleged in this action,

           including under Lab. Code §§ 200-204, 206, 210, 212, 223, 510-11, 558, 1194, 1194.2, 1197,
           1197.1, 1198, 1199; any IWC Wage Order); (2) Failure to Pay Overtime Wages (including any

           claim brought under any theory of recovery, or seeking any form of relief, that was or could have

           been alleged in this action, including under Lab. Code §§ 200-204, 206, 212, 510-11, 558, 1194,
           1197.1, 1198, 1199 any IWC Wage Order); (3) Failure to Provide Meal Periods or Compensation

           in Lieu Thereof (including any claim brought under any theory of recovery, or seeking any form
           of relief, that was or could have been alleged in this action, including under Lab. Code §§ 200,

           220, 226.7, 512, 558, 1197.1, 1198, 1199, any IWC Wage Order, Cal. Code Regs., Title 8 §§ 11010
           through 11170); (4) Failure to Provide Rest Periods or Compensation in Lieu Thereof (including
           any claim brought under any theory of recovery, or seeking any form of relief, that was or could

           have been alleged in this action, including under Lab. Code §§ 200, 220, 226.7, 512, 558, 1197.1,
           1198, 1199; any IWC Wage Order, Cal. Code Regs., Title 8 §§ 11010 through 11170; (5) Failure

           to Timely Pay Wages of Terminated or Resigned Employees (including any claim brought under
           any theory of recovery, or seeking any form of relief, that was or could have been alleged in this

           action, including under Lab. Code, §§ 201-204, 210, 227.3, 558, 1197.1, 1199); (6) Failure to

           Comply with Lab. Code, § 226 or § 1174 (including any and all claims for penalties associated
           therewith, brought under any theory of recovery, or seeking any form of relief, including pursuant

           to Labor Code § 226.3 or § 1174.5); (7) Violations of the Unfair Competition Law (including any

                                                             8


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          Case 3:14-md-02504-DJH
DocuSign Envelope                            Document 265-3
                  ID: 4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD
                      BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193    Filed 04/30/20 Page 10 of 30 PageID #: 4919

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 13 of 33



           claim brought under any theory of recovery, or seeking any form of relief, that was or could have
           been alleged in this action, including under Bus. & Prof. Code § 17200 et seq.); (8) Claims for

           penalties brought pursuant to PAGA (including any claim brought under any theory of recovery,
           or seeking any form of relief, that was or could have been alleged in this action, including under

           Lab. Code § 2698 et seq.); (9) Violations of Lab. Code § 2810.5 (including any claim brought
           under any theory of recovery, or seeking any form of relief, that was or could have been alleged

           in this action); and (10) Failure to Pay Wages for Work Performed Off-the-Clock (including any

           claim brought under any theory of recovery, or seeking any form of relief, that was or could have
           been alleged in this action); and any other derivative or penalty claims, including, but not limited

           to California Labor Code violations, including any alleged recordkeeping violations (such as a
           claim brought under Labor Code §§ 226, 226.3 or 1174), Wage Order violations, common law

           claims, federal law violations (including violations of the Fair Labor Standards Act), and any

           claims arising under PAGA for work performed as an Amazon employee at a Covered Facility in
           California (“Released Claims”). It is the express intent of the Parties that the release in this

           paragraph applies to any claim against Defendants and their parents, subsidiaries, affiliated or
           related entities for the time period during which Settlement Class Members worked for

           Defendants at Covered Facilities in California. The release in this paragraph applies to claims
           arising from the Releasors’ employment with Defendants in the State of California from October
           1, 2012 until the date of preliminary approval of this Settlement Agreement. This release does not

           include claims to enforce this Settlement Agreement pursuant to its terms.
                   7.     Waiver of Civil Code Section 1542. For the purpose of implementing a full and
           complete release of the claims in Paragraph 6 of this Settlement Agreement, Plaintiff and Settlement
           Class Members expressly acknowledge that the releases given in this Settlement Agreement are

           intended to include, without limitation, claims that Plaintiff or Settlement Class Members did not

           know or suspect to exist in their favor at the time of the effective date of this Settlement Agreement,
           regardless of whether the knowledge of such claims, or the facts upon which they might be based,
           would materially have affected the settlement of this matter; and that the consideration given under

                                                              9


                                                                            Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          Case 3:14-md-02504-DJH
DocuSign Envelope                            Document 265-3
                  ID: 4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD
                      BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193     Filed 04/30/20 Page 11 of 30 PageID #: 4920

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 14 of 33



           this Settlement Agreement was also for the release of those claims and contemplates the
           extinguishment of any such unknown claims, despite the fact that California Civil Code section

           1542 may provide otherwise. Limited to the scope of the claims released in Paragraph 6 of this
           Settlement Agreement, Plaintiff and Settlement Class Members who do not timely opt out expressly

           waive any right or benefit available to them in any capacity under the provisions of California
           Civil Code section 1542, which provides as follows:


                  A general release does not extend to claims that the creditor or releasing party does
           not know or suspect to exist in his or her favor at the time of executing the release and that,
           if known by him or her, would have materially affected his or her settlement with the debtor
           or released party.


                     8.   Preliminary Approval. The Parties shall promptly submit this Settlement
           Agreement to the U.S. District Court for the Western District of Kentucky in support of the Parties’

           Motion for Preliminary Approval and determination by the Court as to its fairness, adequacy and
           reasonableness. The Parties shall apply to the Court for the entry of a preliminary order

           accomplishing the following:

                          a.      Scheduling a final approval hearing on the question of whether the proposed
           Settlement should be finally approved as fair, reasonable and adequate as to the Settlement Class

           Members;
                          b.      Approving as to form and content the proposed Class Notice and Opt-Out

           Notice;

                          c.      Designating ______________ as the Settlement Administrator;
                          d.      Directing notice by First Class Mail of the Class Notice; and

                          e.      Preliminarily approving the Settlement.

                     9.   Settlement Administrator. The Court shall approve the appointment of a qualified

           settlement administrator selected by the Parties as the Settlement Administrator to administer the

           Settlement. The Parties will not oppose payment of reasonable fees and expenses to the Settlement

           Administrator from the Gross Settlement Fund in an amount not to exceed $15,000. Defendants

                                                              10


                                                                          Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          Case 3:14-md-02504-DJH
DocuSign Envelope                            Document 265-3
                  ID: 4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD
                      BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193     Filed 04/30/20 Page 12 of 30 PageID #: 4921

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 15 of 33



           shall pay the Settlement Administrator’s reasonable fees and expenses within thirty (30) days of

           the Effective Date of this Settlement Agreement or within thirty (30) days of the Court’s order

           establishing the amount of such fees and expenses to be paid, whichever comes later and pursuant

           to any instructions or limitations set forth in the Court’s order. Defendants shall issue an IRS Form

           1099 to the Settlement Administrator for the payment of its reasonable fees and expenses.

                   10.    Settlement Notice. Within fifteen business days of the Court’s order granting

           preliminary approval, Defendants shall provide the Settlement Administrator with the following

           information from their records: Each Settlement Class Member’s full name, last known address

           and last four digits of Social Security Number (“Settlement Class Members’ Information”). After

           receipt of the Settlement Class Members’ Information from Defendants, the Settlement

           Administrator will perform a search and update using the National Change of Address Database

           to correct any known or identifiable address changes for Settlement Class Members. Within

           fourteen calendar days of receipt of the Settlement Class Members’ Information from Defendants,

           the Settlement Administrator shall cause a copy of the Notice of Settlement in the form attached

           hereto as Exhibit A (“Class Notice”) along with the opt-out form attached hereto as Exhibit B (“Opt-

           Out Form”), all as approved by the Court, to be mailed by first class mail to the Settlement Class

           Members. The Parties agree that the proposed Class Notice, sent by first class mail, constitutes the

           best notice practicable under the circumstances, and constitutes due and sufficient notice of the

           pendency of proposed Settlement and a fairness hearing to all persons entitled to notice in full

           compliance with due process under the United States Constitution and California law.

                   11.    Settlement Administration Oversight. Defendants and Class Counsel agree that all

           documentation relating to the administration of the Settlement shall promptly be made available to

           counsel for either party upon that party’s request, and that any dispute relating to the administration

           of the Settlement shall be submitted to the Settlement Administrator for final resolution.

                   12.    Opt-Outs and Objections. The Class Notice contains instructions to Class Members

           regarding opting out of the Lawsuit (using an Opt-Out Form which will be mailed with the Class

           Notice) and making objections to the Settlement Agreement. Settlement Class Members shall have

                                                              11


                                                                            Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          Case 3:14-md-02504-DJH
DocuSign Envelope                            Document 265-3
                  ID: 4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD
                      BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193     Filed 04/30/20 Page 13 of 30 PageID #: 4922

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 16 of 33



           forty-five (45) days from the date of the mailing of the Class Notice to mail the Opt-Out Form to

           the Settlement Administrator if they wish to opt out of the Lawsuit. The Settlement Administrator

           must file all Opt-Out Forms received with the Court and serve copies on Defendants’ counsel and

           Class Counsel no later than ten (10) days after the opt-out period expires. Settlement Class

           Members shall also have forty-five (45) days from the date of mailing to file written objections

           with the Court and serve copies of those objections on the Parties’ counsel in this action. If more

           than five percent (5%) of the potential Settlement Class Members opt out of the Settlement, at

           Defendants’ discretion, the Settlement Agreement can be rendered null and void upon written

           notice by Defendants to Class Counsel. If Defendants exercise this option, the Parties will be

           restored to their positions prior to the settlement negotiations and settlement of the Lawsuit and all

           stipulations, agreements and covenants contained in this Settlement Agreement are forever

           extinguished.

                   13.     Final Approval. Class Counsel will submit a proposed final order and judgment for
           the final approval hearing, to include:

                           a.     Approving the Settlement, adjudging the terms thereof to be fair, reasonable

           and adequate, and directing consummation of its terms and provisions;

                           b.     Approving Class Counsel’s application for an award of attorneys’ fees and

           costs not to exceed the maximum amount set forth herein;

                           c.     Approving the enhancement payment to the Class Representative not to

           exceed the maximum amount set forth herein; and,

                           d.     Entering a judgment barring all Settlement Class Members, excepting

           those who opt-out, from prosecuting against Defendants, or their present or former agents,

           servants, attorneys, stockholders, heirs, executors, representatives, successors, or assigns, any

           individual or class claims which are released by this Settlement Agreement, upon satisfaction of

           all payments and obligations hereunder.

                   14.     Effective Date of Settlement. The Settlement embodied in this Settlement

           Agreement shall become effective (i) in the event that there is no objection to the Settlement, on

                                                              12


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          Case 3:14-md-02504-DJH
DocuSign Envelope                            Document 265-3
                  ID: 4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD
                      BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193     Filed 04/30/20 Page 14 of 30 PageID #: 4923

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 17 of 33



           the date the court enters a final order and judgment approving the Settlement, or (ii) in the event

           that there is an objection to the Settlement upon the latter of: (a) the expiration of time for appeal

           of the Court’s order finally approving the Settlement; or (b) the final resolution of any appeal from

           the Court’s order finally approving the Settlement. These deadlines may be waived in writing by

           the Parties.

                   15.    Cooperation of the Parties. The Parties agree to fully cooperate with each other to

           accomplish the terms of this Settlement Agreement, including but not limited to, execution of such

           documents and taking of such other action as may reasonably be necessary to implement the terms

           of this Settlement Agreement. Defendants warrant that they are not insolvent and the payments

           promised hereunder will not under foreseeable conditions render them insolvent. The Parties to

           this Settlement Agreement shall use their best efforts, including all efforts contemplated by this

           Settlement Agreement and any other efforts that may become necessary by order of the Court, or

           otherwise, to effectuate this Settlement Agreement and the terms set forth herein. As soon as

           practicable after execution of this Settlement Agreement, Class Counsel shall, with the assistance

           and cooperation of Defendants and their counsel, take all necessary steps to secure the Court’s

           preliminary and final approval of this Settlement Agreement

                   16.    Modifications / Entire Agreement. This Settlement Agreement may be amended
           or modified only by written instrument signed by or on behalf of all Parties or their respective

           successors-in-interest. This Settlement Agreement and its exhibits constitute the entire agreement

           among the Parties to the Settlement Agreement and no representations, warranties, or

           inducements have been made to any party concerning the Settlement Agreement or its exhibits,

           other than the representations, warranties, and covenants covered and memorialized in such

           documents.

                   17.    Authorized Representatives. Class Counsel, on behalf of the Settlement Class,

           are expressly authorized by the Class Representative to take all appropriate action required or

           permitted to be taken by the Settlement Class pursuant to the Settlement Agreement to

           effectuate its terms. Each counsel or other person executing the Settlement Agreement or any

                                                              13


                                                                           Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          Case 3:14-md-02504-DJH
DocuSign Envelope                            Document 265-3
                  ID: 4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD
                      BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193     Filed 04/30/20 Page 15 of 30 PageID #: 4924

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 18 of 33



           of its exhibits, on behalf of any party to the Settlement Agreement, hereby warrants that such

           person has the full authority to do so. The Settlement Agreement may be executed in one or

           more counterparts. All executed counterparts, and each of them, shall be deemed to be one in

           the same instrument. A complete set of original counterparts shall be filed with the Court. This

           Settlement Agreement shall be binding upon, and inure to the benefit of, the successors and

           assigns of the Parties to this Settlement Agreement.

                   18.    Jurisdiction. The Court has jurisdiction over this case and shall retain jurisdiction

           with respect to the implementation and enforcement of the terms of the Settlement Agreement, and

           all Parties to the Settlement Agreement submit to the jurisdiction of the Court for purposes of

           implementing and enforcing the Settlement Agreement. The failure of any party to this Settlement

           Agreement to perform its obligations hereunder shall not subject such party to any liability or remedy

           for damages or otherwise, for such failures occasioned in whole or in part by acts of God, fire,

           accidents, earthquakes, other natural disasters, explosions, floods, wars, shortages of material or

           supplies, governmental laws, restrictions, rules or regulations, sabotage, acts or failures of any third

           party, or any other similar or different circumstances beyond the reasonable control of such party.

                   19.    Interpretation of Settlement Agreement / Choice of Law. None of the Parties, or
           their respective counsel, shall be deemed to be the drafter of this Settlement Agreement or its

           exhibits. The language and all parts of this Settlement Agreement and its exhibits shall be

           interpreted according to their fair meaning, and shall not be interpreted for or against any of the

           Parties. The Settlement Agreement and its exhibits shall be construed and enforced in

           accordance with, and governed by, the laws of the State of California without giving effect to

           the State’s choice of law principles.




                                                              14


                                                                            Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
          Case 3:14-md-02504-DJH
DocuSign Envelope                            Document 265-3
                  ID: 4CB2D72B-C6B5-4BB0-B296-C1E66DF5F7CD
                      BB83209B-C6E3-4F43-9ADE-5D2FFEC4B193    Filed 04/30/20 Page 16 of 30 PageID #: 4925

              Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 19 of 33




                   04 / 28 / 2020




                     April 28, 2020

                                                                 Vice President and Associate General Counsel




                                                                        Doc ID: aef6016ce83177299fa35bbdc3702d05d57b50d3
Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 17 of 30 PageID #: 4926

    Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 20 of 33




          4/30/2020
 Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 18 of 30 PageID #: 4927

         Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 21 of 33
                                                                                         Audit Trail

Title
                                   2020 04 28 Saldana Settlement Agreement w_RGR signature...
File Name
                               2020%2004%2028%20...%28Amended%29.pdf
Document ID
                             aef6016ce83177299fa35bbdc3702d05d57b50d3
Audit Trail Date Format
                 MM / DD / YYYY
Status                                     Completed


This document was requested from app.clio.com




                 04 / 28 / 2020          Sent for signature to Mark Thierman (mark@thiermanbuck.com)
                 23:27:03 UTC            from josh@thiermanbuck.com
                                         IP: 75.141.221.189




                 04 / 28 / 2020          Viewed by Mark Thierman (mark@thiermanbuck.com)
                 23:27:07 UTC            IP: 209.222.82.234




                 04 / 28 / 2020          Signed by Mark Thierman (mark@thiermanbuck.com)
                 23:59:07 UTC            IP: 24.176.187.110




                 04 / 28 / 2020          The document has been completed.
                 23:59:07 UTC
Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 19 of 30 PageID #: 4928

    Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 22 of 33
                             EXHIBIT 1




                            Class Notice




                             EXHIBIT 1
       Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 20 of 30 PageID #: 4929

             Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 23 of 33
                     United States District Court, Western District of Kentucky (Louisville)
                             Saldana et al. v. Amazon.com, LLC, SMX, LLC, et al.
                          Case No. 14-cv-00290-DJH; MDL Case No. 14-MD-2504

                                   NOTICE OF CLASS ACTION SETTLEMENT

       If you were employed by AMAZON.COM, LLC and
       AMAZON.COM SERVICES LLC (formerly known as Golden
       State FC LLC) in California and worked at an Amazon.com
       warehouse facility (fulfillment and sortation centers) at any time
       during the period from October 1, 2012 through [insert
       preliminary approval date], you may be a Class Member and may
       have the right to participate in the Settlement described in more
       detail below.
                                  A court authorized this notice. This is not a solicitation.
                                This is not a lawsuit against you and you are not being sued.
                             However, your legal rights are affected whether you act or don’t act.

IMPORTANT:

          Amazon.com, LLC and Amazom.com Services LLC (“Amazon.com”) support the
           Settlement and will not retaliate in any manner against any Class Member who
           participates in the Settlement or who chooses not to participate in the Settlement.

                                       PLEASE READ THIS NOTICE CAREFULLY.

                                             WHAT THIS NOTICE CONTAINS

I.       What is the purpose of this Notice? .......................................................................................        Page 2

II.      Why does Plaintiff / Class Representative seek approval of the Settlement?........................                                 Page 3

III.     What is Settling Defendants’ position on the Settlement? ...................................................                       Page 4

IV.      Why did I get this Notice? .....................................................................................................   Page 4

V.       Who are the parties in this class action? ................................................................................         Page 4

VI.     Who are the attorneys representing the parties? .....................................................................               Page 4

VII.     What are the terms of the Settlement? .................................................................................            Page 5

         A. What is the settlement amount? ......................................................................................           Page 5


                                                                      Page 1 of 9
      Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 21 of 30 PageID #: 4930

           Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 24 of 33
        B. How will the settlement payments be calculated and what is the Pay Rate? .................. Page 5

        C. What can I expect to receive from the Settlement? .........................................................                Page 6

        D. What Court-approved payments will be made? ..............................................................                  Page 6

        E. What claims will I be giving up if I do not opt out of the Settlement? ...........................                         Page 7

VIII.   What are my options under the Settlement? ..........................................................................          Page 8

IX.     When will the Court hold a hearing on whether to finally approve the Settlement? .............                                Page 10

X.      Additional important information ..........................................................................................   Page 11

XI.     Who can I contact if I have further questions? .....................................................................          Page 11

I.      What Is The Purpose of This Notice?

The purpose of this notice is to let you know that (1) there is a proposed settlement of a class action
lawsuit titled Saldana, et al. v. Amazon.com, SMX, LLC, et al., which is pending in the United States
district court for the Western District of Kentucky in Louisville, Case No. 14-cv-00290-DJH, MDL
Case No. 14-MD-2504 (“Action” or “Lawsuit”); (2) the records of Amazon.com reflect you are a
member of the Class; and (3) you have the right to participate in this Settlement to receive a share of
the settlement proceeds if the Settlement is approved (“Settlement Payment”). This notice also
describes your right to exclude yourself from the lawsuit and settlement or to object to the Settlement.
Each option is discussed in this Notice in more detail below.

The Action alleges that during the Class Period, October 1, 2012 through [insert date of preliminary
approval], Defendants Amazon.com, LLC and Amazom.com Services LLC (collectively referred to
herein as “Defendants”) failed to pay non-exempt Amazon.com employees who were working at
Amazon.com fulfillment and sortation centers for time spent allegedly waiting in line for, and
undergoing a security screening process before leaving the premises for (1) meal breaks, (2) rest
breaks, and/or (3) at the end of their shifts. It also alleges, among other things, that the security
screening process deprived employees of legally compliant meal and rest breaks and that employees
did not receive compliant wage statements. Further details are below. The operative complaint is also
available at [website].

On December 19, 2013, Plaintiffs David Saldana, Ladaisja Brewster, and Monica Carlin filed a class
action lawsuit against Defendants on behalf of themselves and all other Class Members in the Superior
Court of California, County of Los Angeles, alleging violations of wage and hour laws for: (1) failure
to pay hourly wages, (2) failure to pay overtime, (3) failure to provide meal and/or rest breaks or to pay
for missed meal and/or rest breaks, (4) failure to timely pay all wages of terminated or resigned
employees, (5) failure to provide properly itemized wage statements, and (6) based on the alleged
violations, unfair business practices, and violations of Private Attorneys General Act. The Lawsuit also
sought interest, penalties, attorneys’ fees and costs.

On February 28, 2014, this Lawsuit was removed to the Central District of California, and then, on
April 2, 2014, it was transferred to the Western District of Kentucky, and consolidated with six other

                                                                  Page 2 of 9
       Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 22 of 30 PageID #: 4931

           Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 25 of 33
actions. On June 12, 2014, Khadijah Robertson was added as a Plaintiff to this Lawsuit and is the sole
remaining Plaintiff in this Lawsuit.

No court has ruled on the merits of the claims alleged in this Lawsuit. Defendants deny that they
engaged in any misconduct or unlawful action in connection with the allegations in this Lawsuit, and
deny that they are liable for the claims alleged in the Lawsuit. Defendants also contend that class
certification would be unlikely based on the claims alleged by Plaintiffs in the Lawsuit.

The Parties negotiated a no-fault settlement of the Lawsuit (“Settlement”) to resolve all disputes and
claims alleged in the Lawsuit on behalf of the Class Members. If the Settlement is approved,
Settlement Payments will be paid to members of the Class who do not exclude themselves from the
Settlement, as discussed in more detail below.

The proposed Settlement was preliminarily approved by the Court on [insert date]. At that time, for
settlement purposes only, the Court conditionally certified the class of employees described below in
Section IV as the “Settlement Class” and directed that this Notice be mailed to all Class Members.
However, this Notice is not an expression by the Court of an opinion concerning the merits of any
claim or defense or the truth of any of the allegations made by the parties.

The following is a summary of the Settlement provisions. The specific and complete terms of the
proposed Settlement are stated in the Stipulation to Settle Class Action Litigation (“Settlement
Agreement”), a copy of which is on file, along with the pleadings and records in this litigation, with the
Clerk of the Court located at 601 West Broadway, Courtroom 239, Louisville, Kentucky 40202. Those
records are also available electronically, via pacer.gov.
II.      Why Does Plaintiff Seek Approval of the Settlement?

Plaintiff Khadijah Robertson seeks approval of the Settlement because she has reached a proposed
Settlement with Defendants that she believes to be fair, reasonable, adequate, and in the best interests
of the members of the Class and all parties.
III.     What is Defendants’ Position on the Settlement?

Defendants view this Settlement as a fair compromise of the claims alleged. Defendants deny the
allegations in the Lawsuit, and reserve the right to contest all the claims if for any reason the Settlement
is not ultimately approved by the Court.

IV.      Why Did I Get this Notice?

You received this notice because Amazon.com’s records identify you as one of the Class Members,
meaning you are or were employed by Amazon.com in California and worked at an Amazon.com
warehouse facility (fulfillment centers and sortation centers) (“Covered Facilities”) from October 1,
2012 until [insert date of preliminary approval] as a non-exempt employee (“Settlement Class”).
V.       Who are the Parties in this Class Action?

Khadijah Robertson is the remaining Plaintiff in this Lawsuit and worked for Amazon.com in
California at an Amazon.com fulfillment center.


                                                Page 3 of 9
      Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 23 of 30 PageID #: 4932

          Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 26 of 33
Defendants Amazon.com, LLC, and Amazon.com Services LLC (into which Golden State FC, LLC
merged effective January 1, 2019) are the settling Defendants.

VI.     Who are the Attorneys for the Parties?

 Counsel for Plaintiff and the Class:              Counsel for Defendants

 Mark R. Thierman                                  Richard G. Rosenblatt
 Joshua D. Buck                                    Joseph A. Nuccio
 THIERMAN BUCK LLP                                 MORGAN, LEWIS & BOCKIUS LLP
 7287 Lakeside Drive                               502 Carnegie Center
 Reno, NV 89511                                    Princeton, NJ 08540
 Tel.: (775) 284-1500                              Tel.: (609) 919-6600

 David R. Markham                                  Kathryn A. Quesenberry
 Maggie Realin                                     DINSMORE & SHOHL LLP
 THE MARKHAM LAW FIRM                              101 S. Fifth Street, Suite 2500
 750 B Street, Suite 1950                          Louisville, KY 40202
 San Diego, CA 92101                               Tel.: (502) 581-8025
 Tel.: (619) 399-3995

 Isam C. Khoury
 J. Jason Hill
 COHELAN KHOURY & SINGER
 605 C Street, Suite 200
 San Diego, CA 92101
 Tel.: (619) 595-3001

 Christopher J. Hamner
 HAMNER LAW OFFICES, APC
 5023 Parkway Calabasas
 Calabasas, CA 91302
 Tel.: (818) 876-9631

 Walter L. Haines
 UNITED EMPLOYEES LAW GROUP PC
 5500 Bolsa Avenue, Suite 201
 Huntington Beach, CA 92649
 Tel.: (310) 234-5678

If you have questions regarding this Settlement, you should contact the Settlement Administrator,
whose contact information is listed below. You may also contact Class Counsel. Do NOT contact either
Counsel for Defendants or Amazon.com’s managers or supervisors.
VII.    What are the Terms of the Settlement?
                             A. What is the settlement amount?

If the Settlement is approved, Defendants will pay up to $11,132,134 to fully and finally resolve all
claims in the Action against Defendants (referred to as the “Gross Settlement Fund”). The Gross
                                             Page 4 of 9
    Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 24 of 30 PageID #: 4933

           Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 27 of 33
Settlement Fund covers attorneys’ fees, litigation costs, a class representative/named Plaintiff
enhancement payment, and a payment to the California Labor and Workforce Development Agency
under the Private Attorneys General Act (“PAGA”), in the amounts to be determined at the time of
final fairness hearing. The Gross Settlement Fund will also cover the “Class Settlement Payment,”
which is $7,158,530, which will be available to pay to all members of the Class who do not opt out of
the Settlement.

      B.      How will the Settlement Payments be calculated and what is the Pay Rate?

The Settlement Class is divided into two subclasses: (1) pre-May 2013 subclass, and (2) post-May
2013 subclass. Your membership in a subclass is determined by the dates of your employment with
Amazon.com.

If you were employed with Amazon.com in California and worked at an Amazon.com Covered Facility
between October 1, 2012 and April 30, 2013, you are a member of the pre-May 2013 subclass. If the
Settlement is approved, each member of the pre-May 2013 subclass who does not opt out of the
Settlement will receive a payment of twenty ($20) dollars for each shift worked during the period from
October 1, 2012 through April 30, 2013.

If you were employed with Amazon.com in California between May 1, 2013 and [insert date of
preliminary approval] and worked at an Amazon.com Covered Facility, you are a member of the post-
May 2013 subclass. Each Member of the post-May 2013 subclass who does not opt out of the Lawsuit,
will receive a payment estimated in the amount of thirty ($30) dollars, subject to potential adjustment
for reasonable third party administrator fees that may be awarded by the Court.

      C.      What can I expect to receive from the Settlement?

If you are a member of the pre-May 2013 subclass, the estimated amount of your potential Settlement
Payment (depending on whether the settlement is approved) is based on the total number of Shifts you
worked during the Class Period. If you are a member of the post-May 2013 subclass, your estimated
Settlement Payment is thirty ($30) dollars, subject to potential adjustment for reasonable third party
administrator fees that may be awarded by the Court.

If you move after you receive this Notice, you must notify the Settlement Administrator in writing.

The Settlement Payments to Participating Class Members will be allocated one-third wages, one-third
to PAGA penalties and other penalties, and one-third interest. An IRS Form W-2 will be issued to
Participating Class Members for that portion of the Settlement Payment allocated as wages, and, an
IRS Form 1099 will be issued for the portions allocated as penalties and interest. Class Members
receiving these Settlement Payments will be responsible for correctly characterizing the Settlement
Payments for tax purposes and paying all taxes due, if any.

      D.      What Court-approved payments will be made?

             1.    Payment to the Settlement Administrator. The Court has appointed ___________,
to act as an independent administrator to process this Settlement. The Settlement Administrator is
responsible for formatting, printing, and mailing this Notice packet to all members of the Class,
                                              Page 5 of 9
    Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 25 of 30 PageID #: 4934

         Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 28 of 33
receiving any Request for Exclusion, calculating and mailing the Settlement Payments to Participating
Class Members, and administering the Settlement, among other things.

             2.     Enhancement Payment to the Class Representative. Plaintiff Khadijah Robertson
has been appointed to act as a Class Representative to represent the Class’s interests. Subject to court
approval, Khadijah Robertson will be paid $10,000 to compensate her for acting as a Class
Representative, for initiating and prosecuting the class action lawsuit on behalf of the Class, for the
work performed to advance this lawsuit, i.e., review documents, responses to written discovery
requests, being available to answer questions at the time of the mediation, among many other things.
The proposed enhancement payment will be deducted from the Gross Settlement Fund.

             3.    Attorneys’ Fees and Expenses. The Court has appointed the following law firms as
counsel for the Class: Thierman Buck LLP; The Markham Law Firm; Cohelan Khoury & Singer;
Hamner Law Offices; and the United Employees Law Group, PC. For nearly eight years, Class
Counsel has been prosecuting the Lawsuit on behalf of the Class on a contingency fee basis (that is,
without being paid to date) while advancing litigation costs and expenses. The Settlement provides
that Class Counsel may request the Court’s approval of a payment of up to $3,673,604. In addition,
Class Counsel may request reimbursement of their litigation costs and expenses not to exceed
$25,000. These payments will be subject to the Court’s approval and will be deducted from the Gross
Settlement Fund. These amounts compensate Class Counsel for all attorneys’ fees and the costs they
incurred in prosecuting and settling the Lawsuit and securing final approval. Class Members are not
personally responsible for any of Class Counsel’s fees or expenses.

             4.       Payment to the California Labor and Workforce Development Agency. From the
Gross Settlement Fund, the California Labor and Workforce Development Agency will be paid
$250,000 pursuant to California Labor Code’s Private Attorneys General Act of 2004 (“PAGA”) in
relation to certain civil penalties raised or implicated by the allegations in the Action.

        E.   What claims will I be giving up if I do not opt out of the Settlement?

              1.     Binding Nature of Settlement. If approved by the Court, the Settlement will be
binding on all members of the Class who do not ask to be excluded from the Settlement and will bar
any such Class Member from bringing any claim alleged in this Lawsuit against Defendants, along
with the entities described below. Specifically, Class Members will be giving up or “releasing” the
claims described below (called “the Released Claims”).

              2.      Release. After the Court has approved the Settlement, the Settlement will fully
release and discharge Amazon.com, LLC, and Amazon.com Services LLC (into which Golden State
FC, LLC merged effective January 1, 2019), and any and all of their parent, subsidiary, predecessor
and affiliated entities or related entities (including but not limited to Amazon.com Inc.), current and
former directors, officers and employees (the “Releasees”) from any and all claims, whether known or
unknown, and including those overlapping claims asserted in the consolidated actions captioned
Trevino v. Golden State FC LLC, Nos. 18-cv-00120-DAD (BAM), 18-cv-00121, 18-cv-00567, 18-cv-
01176, and 18-cv-17-01300, currently pending in the U.S. District Court for the Eastern District of
California, for: (1) Failure to Pay Hourly Wages (including any claim brought under any theory of
recovery, or seeking any form of relief, that was or could have been alleged in this action, including
under Lab. Code §§ 200-204, 206, 210, 212, 223, 510-11, 558, 1194, 1194.2, 1197, 1197.1, 1198,
                                              Page 6 of 9
    Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 26 of 30 PageID #: 4935

          Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 29 of 33
1199; any IWC Wage Order); (2) Failure to Pay Overtime Wages (including any claim brought under
any theory of recovery, or seeking any form of relief, that was or could have been alleged in this action,
including under Lab. Code §§ 200-204, 206, 212, 510-11, 558, 1194, 1197.1, 1198, 1199 any IWC
Wage Order); (3) Failure to Provide Meal Periods or Compensation in Lieu Thereof (including any
claim brought under any theory of recovery, or seeking any form of relief, that was or could have been
alleged in this action, including under Lab. Code §§ 200, 220, 226.7, 512, 558, 1197.1, 1198, 1199, any
IWC Wage Order, Cal. Code Regs., Title 8 §§ 11010 through 11170); (4) Failure to Provide Rest
Periods or Compensation in Lieu Thereof (including any claim brought under any theory of recovery,
or seeking any form of relief, that was or could have been alleged in this action, including under Lab.
Code §§ 200, 220, 226.7, 512, 558, 1197.1, 1198, 1199; any IWC Wage Order, Cal. Code Regs., Title
8 §§ 11010 through 11170; (5) Failure to Timely Pay Wages of Terminated or Resigned Employees
(including any claim brought under any theory of recovery, or seeking any form of relief, that was or
could have been alleged in this action, including under Lab. Code, §§ 201-204, 210, 227.3, 558,
1197.1, 1199); (6) Failure to Comply with Lab. Code, § 226 or § 1174 (including any and all claims for
penalties associated therewith, brought under any theory of recovery, or seeking any form of relief,
including pursuant to Labor Code § 226.3 or § 1174.5); (7) Violations of the Unfair Competition Law
(including any claim brought under any theory of recovery, or seeking any form of relief, that was or
could have been alleged in this action, including under Bus. & Prof. Code § 17200 et seq.); (8) Claims
for penalties brought pursuant to PAGA (including any claim brought under any theory of recovery, or
seeking any form of relief, that was or could have been alleged in this action, including under Lab.
Code § 2698 et seq.); (9) Violations of Lab. Code § 2810.5 (including any claim brought under any
theory of recovery, or seeking any form of relief, that was or could have been alleged in this action);
and (10) Failure to Pay Wages for Work Performed Off-the-Clock (including any claim brought under
any theory of recovery, or seeking any form of relief, that was or could have been alleged in this
action); and any other derivative or penalty claims, including, but not limited to California Labor Code
violations, including any alleged recordkeeping violations (such as a claim brought under Labor Code
§§ 226, 226.3 or 1174), Wage Order violations, common law claims, federal law violations (including
violations of the Fair Labor Standards Act), and any claims arising under PAGA for work performed as
an Amazon employee at a Covered Facility in California (“Released Claims”). It is the express intent of
the Parties that the release in this paragraph applies to any claim against Defendants and their parents,
subsidiaries, affiliated or related entities for the time period during which Settlement Class Members
worked for Defendants at Covered Facilities in California. The release in this paragraph applies to
claims arising from the Releasors’ employment with Defendants in the State of California from
October 1, 2012 until the date of preliminary approval of this Settlement Agreement. This release does
not include claims to enforce this Settlement Agreement pursuant to its terms. (“Released Claims”).

All Class Members (except Class Members who have effectively opted out of the Settlement) expressly
agree that all rights under Section 1542 of the Civil Code of the State of California pertaining to the
Released Claims shall be waived. Section 1542 provides:

       A general release does not extend to claims that the creditor or releasing party does not
       know or suspect to exist in his or her favor at the time of executing the release and that, if
       known by him or her, would have materially affected his or her settlement with the debtor
       or released party.



                                                Page 7 of 9
    Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 27 of 30 PageID #: 4936

       Case
VIII. What   1:18-cv-00120-DAD-BAM
           Are                       Document 145-1 Filed 04/30/20 Page 30 of 33
               My Options Under the Settlement?

As a Class Member you have three options. Each option has its own consequences, which you should
understand before making your decision. Your rights regarding each option, and the procedure you
must follow to select each option, are set forth below:

      A. Option One. You Can Exclude Yourself From the Settlement.

Class Members who do not wish to participate in the Settlement for whatever reason should exclude
themselves (or “opt out”) from this case in the manner described in this section.

To request exclusion, sign, date and return the enclosed Request for Exclusion Form to the
Administrator, postmarked on or before ______________, 2020. Requests for Exclusion that are not
signed or are late will be disregarded, and instead, the Class Member will be bound by the terms of the
Settlement and the Release of Claims described above. Class Members who choose to exclude
themselves from the Settlement will not participate in the Settlement, will not receive a Settlement
Payment, and will not be bound by either the Release of Claims set forth above or the Judgment.

      B. Option Two. You May Stay In the Settlement, But Object to It.

You may stay in the Settlement (by not requesting to be excluded), and are still able to object to the
Settlement. If you object to the Settlement, you are still a Class Member.

Any commentary or objection to the Settlement must be in writing and must explain in clear and
concise terms the basis of each objection and set forth the factual and legal arguments supporting the
objection. To be considered, your written objection must be filed with the Court at the address shown
below, with copies of the objection mailed to Class Counsel (The Markham Law Firm), and Defense
Counsel (Morgan, Lewis & Bockius LLP) shown in above in Section VI, postmarked on or before [Insert
date which is 45 days of mailing of Notice Packet].

                           Clerk of the Court
                           United States District Court for the Western District of Kentucky
                           601 West Broadway
                           Louisville, Kentucky 40202

Any objection must include your full name, address, and telephone number, last four digits of your
social security number, the dates of employment, and reference the name of the case and case number,
Saldana, et al. v. Amazon.com, SMX, LLC, et al., Case No. 14-cv-00290-DJH, MDL Case No. 14-MD-
2504.

If you choose to object to the settlement, you may ask to speak at the Final Fairness and Approval
Hearing, or have an attorney represent you at the hearing at your own expense. If you intend to appear
in person at the Final Fairness and Approval Hearing, you must file a Notice of Intention to Appear at
the Final Approval Hearing with the Court at the address listed immediately above on or before [insert
date] and also serve the Class Counsel (The Markham Law Firm) and Defense Counsel (Morgan,
Lewis & Bockius LLP) at addresses listed in Section VI with your Notice of Intention to Appear.

                                              Page 8 of 9
      Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 28 of 30 PageID #: 4937

             Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 31 of 33
A failure to timely and properly file and serve a Notice of Intention to Appear at the Final Fairness and
Approval Hearing will preclude you from speaking at that hearing. Any Class Member who does not
object to the Settlement in the manner described above will be deemed to have waived all objections
and will be foreclosed from making any objection (whether by appeal or otherwise) to the Settlement.

Only those objections clearly stated in a valid and timely objection will be considered.

If you submit a request to be excluded from the Settlement, you may not object to the Settlement or be
heard at the Final Approval Hearing.

        C.      Option Three. Do Nothing.

If you do not request to be excluded, under the terms of the Settlement, you WILL RECEIVE
SETTLEMENT FUNDS and be subject to the release and will be precluded from bringing similar
claims to those described above in Section I and those released in Section VII.E in the future. All Class
Members who do not opt out of the Settlement will be precluded from bringing any such claims that
are released by this Settlement.
IX.     When will the Court Hold a Hearing on Whether to Finally Approve the Settlement?

The Court will hold a final approval hearing in Courtroom 239 of the United States District Court for
the Western District of Kentucky, located at 601 West Broadway, Louisville, Kentucky 40202 on
______________, at ___, to determine whether the Settlement should be finally approved as fair,
reasonable, and adequate. The Court may also be asked to approve Class Counsel’s request for
attorneys’ fees and costs, the Named Plaintiff/Class Representative’s enhancement payment, and the
Settlement Administrator’s fees and expenses. It is not necessary for you to appear at this hearing.

The Final Fairness and Approval Hearing may be postponed without further notice to the Class.
X.      Additional Important Information.

Amazon.com will not retaliate in any manner whatsoever against any Class Member who participates
in the Settlement to receive a settlement payment or chooses to request exclusion from the Settlement.
XI.     Who Can I Contact If I Have Further Questions?

You may contact the court-appointed Settlement Administrator by mail or by calling the toll-free
number, as follows:

                           Saldana, et. al v. Amazon.com, LLC, SMX, LLC, et al.
                                       Settlement Administrator
                                        ___________________
                                            _____________
                                           (800)__________

You also may contact Class Counsel at the contact information listed above in Section VI if you have
any questions about the Settlement. PLEASE DO NOT CONTACT THE CLERK OF THE
COURT, THE JUDGE, ATTORNEYS FOR AMAZON.COM, OR THEIR MANAGERS AND
SUPERVISORS.
                                               Page 9 of 9
Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 29 of 30 PageID #: 4938

    Case 1:18-cv-00120-DAD-BAM Document 145-1 Filed 04/30/20 Page 32 of 33
                            EXHIBIT 2




                         Exclusion Form




                             EXHIBIT 2
     Case 3:14-md-02504-DJH Document 265-3 Filed 04/30/20 Page 30 of 30 PageID #: 4939
                   United States District Court,
           Case 1:18-cv-00120-DAD-BAM            Western District
                                              Document    145-1 ofFiled
                                                                   Kentucky  (Louisville)
                                                                        04/30/20   Page 33 of 33
                           Saldana et al. v. Amazon.com, LLC, SMX, LLC, et al.
                        Case No. 14-cv-00290-DJH; MDL Case No. 14-MD-2504
                 REQUEST FOR EXCLUSION FROM SETTLEMENT

     [This form should be returned ONLY if you do not wish to participate in the Settlement and do not wish
      to receive your share of the Settlement monies described in accompanying Notice.]

As a Class Member, I understand that I have the option to elect to request exclusion or to “opt out” of
the Settlement Class as described in the accompanying Notice. I wish to exclude myself from this
Settlement. I understand that by exercising this option, I will remain free to bring my own lawsuit
regarding the claims that are being released by this Lawsuit.

1.      I also understand that by electing to opt out of the Saldana et al. v. Amazon.com, LLC, SMX,
        LLC, et al. Settlement, I will be not be eligible to receive a Settlement Payment that I might
        otherwise receive if the Settlement is approved. I also understand that if I opt out of this
        Settlement, and wish to prosecute any claims on my own and be represented by an attorney, I
        will need to hire one at my own expense. With full understanding of the foregoing, I wish to
        exclude myself from this Settlement.

        Name (First, Middle, Last): __________________________________________________
        Home Street Address: ______________________________________________________
        City, State, Zip Code: ______________________________________________________
        Former Names (if any): ____________________________________________________
        Telephone Numbers: Home:           _____________________ Work: _________________
        Last 4 digits of Social Security Number: xxx-xx- __ __ __ __

DATED: _________________, 2020.
                                            ________________________________________________
                                            SIGNATURE             [required]
                                            ________________________________________________
                                            [PRINT NAME]




                 PLEASE RETURN THIS FORM IN THE ENVELOPE PROVIDED
                     OR VIA UNITED STATES FIRST-CLASS MAIL TO:

                                        ___Settlement Administrator
                                            c/o _____________
                                                 P.O. Box
                                              _____________




                                         Questions? Call 1-866-________
                                   REQUEST FOR EXCLUSION FORM
